DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on November 1, 2019. 
Priority
Although various provisional, divisional and continuation applications are mentioned in the Specification, the effective filing date is November 1, 2019. See MPEP 211.
                Status of Claims
Claims 1-40 were initially filed on November 1, 2019 but in a Preliminary Amendment having the same date, claims 12-17 & 27-40 were cancelled. Hence, claims 1-11 & 18-26 are pending and have been examined. The claim rejections and objections to the Specification are set forth below.
Specification
The disclosure is objected to because of the following informalities: 
On page 3, line 14, “real-time energy market” should be “real-time energy markets”.
On page 4, line 25 and 27, who is “them” referring to? On line 25, maybe “them” should be clarified? On line 27, the insertion of “them” appears to be a typographical or grammatical error and most likely should be removed. 
On page 6, line 20, a period should follow “(DHCA)”.
Appropriate correction is required.

Claim Objection(s)
Claim 26 is objected to due to minor informalities. Specifically, claim 26 should be reworded to start with “The method of claim 18” instead of how it is currently worded, e.g., “The method of claim 18, wherein one or more non-transitory computer-readable media storing computer-readable instructions cause the computing hardware to perform the methods steps of computing, receiving and implementing”. An alternative is to make claim 26 into an independent claim reciting the “one or more non-transitory computer-readable media”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 & 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a system (independent claim 1), or a method (independent claim 18), all of which constitute at least one of the statutory categories of invention (e.g., machine or process).
Step 2A, Prong One:  The Examiner has identified independent “method” claim 18 as the claim that best represents the claimed invention for analysis and is similar to the other independent “system” claim 1.  The claim recites a method for operating a controller in a market-based electrical-energy-allocation system, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “computing one or more transactive signals for coordinating the use, supply, or both use and supply of electricity in an upcoming time interval of a transactive control energy market, the time interval being a periodic time interval; receiving one or more signals indicating an imbalance in the electrical-energy-allocation system; and responsive to the one or more signals indicating the imbalance, implementing a control strategy for reducing the imbalance, wherein the receiving and the implementing occur independent and autonomously of the transactive signals exchanged during the periodic time interval”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being operating and implementing a control strategy for reducing the imbalance of signals or information in a transactive control energy market. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 18 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of computing hardware, interacting with a market-based electric-energy-allocation system to perform all the steps (all the signals are also abstract non-transitory data). A plain reading of FIG. 1 as well as its associated descriptions on pages 7-17 of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., page 11, lines 1-4 (“The computing environment 100 is not intended to suggest any limitation as to the scope of use or functionality of the disclosed technology, as the techniques and tools described herein can be implemented in diverse general-purpose or special-purpose environments that have computing hardware”). Hence, the additional elements of the computing hardware and the market-based electric-energy-allocation system are also recited at a high-level of generality, e.g., as generic hardware and systems (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the computing hardware and the market-based electric-energy-allocation system of independent claim 18, independent claim 1 also contains the generic computing components of: a system, a distributed hierarchical control architecture (DHCA), one or more transactive controllers configured to operate a wholesale market, area controllers, multiple feeder networks, one or more transactive controllers configured to operate a retail market, and one or more electrical devices.
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computing hardware (claim 18), the market-based electric-energy-allocation system (claim 18), the system (claim 1), the distributed hierarchical control architecture (DHCA) (claim 1), the one or more transactive controllers configured to operate a wholesale market (claim 1), the area controllers (claim 1), the multiple feeder networks (claim 1), the one or more transactive controllers configured to operate a retail market (claim 1), and the one or more electrical devices (claim 1) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 18 is not patent eligible, nor is independent claim 1 based on similar reasoning and rationale.
Dependent claims 2-11 & 19-26, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 2, the limitations of “The system of claim 1, wherein the integration of the retail market with the wholesale market allows one or more of the electrical devices to participate in the wholesale market via the exchanged transactive control signals between the at least one of the transactive controllers in the wholesale market and the at least one of the transactive controllers in the retail market”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the integration of the retail market with the wholesale market in a method for operating a controller in a market-based electrical-energy-allocation system.
In claims 3 & 5, the limitations of “The system of claim 1, wherein the at least one of the transactive controllers in the retail market is a transactive controller associated with a respective one of the feeder networks and is configured to: (a) exchange transactive control signals with transactive controllers for multiple electrical devices served by the respective one of the feeder networks; (b) aggregate bids for supply, demand, or both supply and demand from the electrical devices; and (c) generate bids for supply, demand, or both supply and demand for the wholesale market based at least in part on the aggregated bids” (claim 3) and “The system of claim 1, wherein the at least one of the transactive controllers in the wholesale market is a transactive controller associated with one of the area controllers and is configured to: (a) exchange transactive control signals with transactive controllers for multiple feeder networks in a respective area; (b) aggregate bids for supply, demand, or both supply and demand from the transactive controllers for the multiple feeder networks; and (c) generate bids for supply, demand, or both supply and demand for the wholesale market based at least in part on the aggregated bids” (claim 5), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the at least one of the transactive controllers in the retail or wholesale market in a method for operating a controller in a market-based electrical-energy-allocation system.
In claims 4 & 6, the limitations of “The system of claim 3, wherein the generated bids are further based at least in part on constraints at the respective one of the feeder networks” (claim 4) and “The system of claim 5, wherein the generated bids are further based at least in part on constraints in the respective area” (claim 6), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the generated bids in a method for operating a controller in a market-based electrical-energy-allocation system.
In claim 7, the limitations of “The system of claim 1, wherein the one or more transactive controllers configured to operate in the wholesale market comprises a system-level controller associated with an independent system operator or regional transmission organization”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the one or more transactive controllers configured to operate in the wholesale market in a method for operating a controller in a market-based electrical-energy-allocation system.
In claims 8-9, the limitations of “The system of claim 7, wherein the system-level transactive controller is configured to transmit signals indicative of a cleared price and a quantity of electricity to a respective transactive controller associated with an area controllers” (claim 8) and “The system of claim 8, wherein the system-level transactive controller is further configured to compute and transmit a setpoint for use by one or more electrical devices in the event of a disruption to the system” (claim 9), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the system-level transactive controller in a method for operating a controller in a market-based electrical-energy-allocation system.
In claims 10-11, the limitations of “The system of claim 1, wherein the one or more transactive controllers configured to operate in the wholesale market and the one or more transactive controllers configured to operate in the retail market are further configured to operate in both a real-time market and a day-ahead market, Page 4 of 7KBR:iar 11/01/19FILED VIA EFS ON NOVEMBER 1, 2019 Attorney Reference Number 23-89986-08 wherein the real-time market comprises a market for settling a price for electricity in an imminent time interval, and wherein the day-ahead market comprises a market for settling power supply commitment for the following day” (claim 10) and “The system of claim 1, wherein at least one of the transactive controllers configured to operate in the retail market is further configured to receive a signal indicative of an imbalance or disruption in the system, and, in response thereto, adjust electrical supply or demand of one or more electrical devices associated with the at least one of the transactive controllers” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the one or more transactive controllers configured to operate in the wholesale or retail market in a method for operating a controller in a market-based electrical-energy-allocation system.
In claim 19, the limitations of “The method of claim 18, wherein the implementing the control strategy comprises adjusting electrical use or supply of the one or more electrical devices controlled by the controller”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the implementing the control strategy in a method for operating a controller in a market-based electrical-energy-allocation system.
In claim 20, the limitations of “The method of claim 18, wherein the receiving and the implementing occur independent and autonomously of the real-time market”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the receiving and the implementing of the control strategy in a method for operating a controller in a market-based electrical-energy-allocation system.
In claim 21, the limitations of “The method of claim 18, wherein the controller is a device-level controller for controlling one or more distributed smart grid assets”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the controller in a method for operating a controller in a market-based electrical-energy-allocation system.
In claims 22 & 25, the limitations of “The method of claim 18, wherein the control strategy is based at least in part on a setpoint dispatched from a controller associated with a feeder with which the electrical device is connected” (claim 22) and “The method of claim 24, wherein the control strategy for the system disruption comprises one of shutting off the electrical device, reducing an electricity consumption rate of the electrical device, or increasing an electrical supply from the electrical device” (claim 25), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the control strategy in a method for operating a controller in a market-based electrical-energy-allocation system.
In claim 23, the limitations of “The method of claim 18, wherein the one or more signals indicating the imbalance comprise one or more of a frequency of the power system, voltage of the power system, or a broadcast imbalance signal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the one or more signals indicating the imbalance in a method for operating a controller in a market-based electrical-energy-allocation system.
In claim 24, the limitations of “The method of claim 18, further comprising detecting a disruption in the system. and automatically implementing a control strategy for a system disruption until the disruption ends”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe a further detecting step in a method for operating a controller in a market-based electrical-energy-allocation system.
In claim 26, the limitations of “One or more non-transitory computer-readable media storing computer- readable instructions for causing computer to perform the method of claim 18”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe what can be used (e.g., one or more non-transitory computer-readable media) to perform a method for operating a controller in a market-based electrical-energy-allocation system.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-11 & 18-26 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 & 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalsi et al., U.S. Pat. Pub. 2018/0026445 A1 (“Kalsi”).
As to claim 1, Kalsi discloses: “A system for coordinating distribution of electricity according to a distributed hierarchical control architecture (DHCA), comprising:” (see, e.g., Kalsi, Title (“System For Coordinating Distribution Of Electricity According To Distributed Hierarchical Control Architecture (DHCA), Has Transactive Controller In Which One Of Transactive Controllers Integrates Retail Market With Wholesale Market”)
“one or more transactive controllers configured to operate a wholesale market for coordinating the distribution of electricity between power generation resources and area controllers that distribute electricity to and from multiple feeder networks; and”. See, e.g., Kalsi, Abstract (“The system has one or more transactive controllers to operate a wholesale market for coordinating a distribution of electricity between power generation resources and area controllers that distribute electricity to and from feeder networks.”) (Clarion Novelty summary). 
“one or more transactive controllers configured to operate a retail market for coordinating the distribution of electricity between one or more of the feeder networks and one or more electrical devices”. See, e.g., Kalsi, Abstract (“The transactive controllers operate retail market for coordinating distribution of electricity between feeder networks and electrical devices.”) (Clarion Novelty summary).
“wherein at least one of the transactive controllers in the wholesale market is further configured to exchange transactive control signals with at least one of the transactive controllers in the retail market, and to thereby integrate the retail market with the wholesale market”. See, e.g., Kalsi, Abstract (“The transactive controllers in a wholesale market exchanges transactive control signals with one of transactive controllers in a retail market, and integrates retail market with wholesale market.”). (Clarion Novelty summary).
As to claim 18, Kalsi also discloses a “method for operating a controller in a market-based electrical-energy- allocation system, comprising: by computing hardware: computing one or more transactive signals for coordinating the use, supply, or both use and supply of electricity in an upcoming time interval of a transactive control energy market, the time interval being a periodic time interval; receiving one or more signals indicating an imbalance in the electrical-energy- allocation system; and responsive to the one or more signals indicating the imbalance, implementing a control strategy for reducing the imbalance, wherein the receiving and the implementing occur independent and autonomously of the transactive signals exchanged during the periodic time interval.” See Kalsi above for the nearly identical limitations above in claim 1. 
As to claim 2, Kalsi also discloses the limitations of “The system of claim 1, wherein the integration of the retail market with the wholesale market allows one or more of the electrical devices to participate in the wholesale market via the exchanged transactive control signals between the at least one of the transactive controllers in the wholesale market and the at least one of the transactive controllers in the retail market”. See, e.g., Kalsi, para. [0114] (“The integration of the retail market with the wholesale market allows one or more electrical devices to participate in the wholesale market via the exchanged transactive control signals between the at least one of the transactive controllers in the wholesale market and the at least one of the transactive controllers in the retail market.”).
As to claims 3 & 5, Kalsi also discloses the limitations of “The system of claim 1, wherein the at least one of the transactive controllers in the retail market is a transactive controller associated with a respective one of the feeder networks and is configured to: (a) exchange transactive control signals with transactive controllers for multiple electrical devices served by the respective one of the feeder networks; (b) aggregate bids for supply, demand, or both supply and demand from the electrical devices; and (c) generate bids for supply, demand, or both supply and demand for the wholesale market based at least in part on the aggregated bids” (claim 3) and “The system of claim 1, wherein the at least one of the transactive controllers in the wholesale market is a transactive controller associated with one of the area controllers and is configured to: (a) exchange transactive control signals with transactive controllers for multiple feeder networks in a respective area; (b) aggregate bids for supply, demand, or both supply and demand from the transactive controllers for the multiple feeder networks; and (c) generate bids for supply, demand, or both supply and demand for the wholesale market based at least in part on the aggregated bids” (claim 5). See, e.g., Kalsi, para. [0115] (“Further, in certain implementations (and as illustrated in FIG. 2 and discussed above), at least one of the transactive controllers in the retail market is a transactive controller associated with a respective one of the feeder networks and is configured to: (a) exchange transactive control signals with transactive controllers for multiple electrical devices served by the respective one of the feeder networks; (b) aggregate bids for supply, demand, or both supply and demand from the electrical devices; and (c) generate bids for supply, demand, or both supply and demand for the wholesale market based at least in part on the aggregated bids.”).
As to claims 4 & 6, Kalsi also discloses the limitations of “The system of claim 3, wherein the generated bids are further based at least in part on constraints at the respective one of the feeder networks” (claim 4) and “The system of claim 5, wherein the generated bids are further based at least in part on constraints in the respective area” (claim 6). See, e.g., Kalsi, claim 4 (“The system of claim 3, wherein the generated bids are further based at least in part on constraints at the respective one of the feeder networks.”); claim 6 (“The system of claim 5, wherein the generated bids are further based at least in part on constraints in the respective area.”).
As to claim 7, Kalsi also discloses the limitations of “The system of claim 1, wherein the one or more transactive controllers configured to operate in the wholesale market comprises a system-level controller associated with an independent system operator or regional transmission organization”. See, e.g., Kalsi, claim 7 (“The system of claim 1, wherein the one or more transactive controllers configured to operate in the wholesale market comprises a system-level controller associated with an independent system operator or regional transmission organization.”).
As to claims 8-9, Kalsi also discloses the limitations of “The system of claim 7, wherein the system-level transactive controller is configured to transmit signals indicative of a cleared price and a quantity of electricity to a respective transactive controller associated with an area controllers” (claim 8) and “The system of claim 8, wherein the system-level transactive controller is further configured to compute and transmit a setpoint for use by one or more electrical devices in the event of a disruption to the system” (claim 9). See, e.g., Kalsi, claim 8 (“The system of claim 7, wherein the system-level transactive controller is configured to transmit signals indicative of a cleared price and a quantity of electricity to a respective transactive controller associated with an area controller.”); claim 9 (“The system of claim 8, wherein the system-level transactive controller is further configured to compute and transmit a setpoint for use by one or more electrical devices in the event of a disruption to the system.”).
As to claims 10-11, Kalsi also discloses the limitations of “The system of claim 1, wherein the one or more transactive controllers configured to operate in the wholesale market and the one or more transactive controllers configured to operate in the retail market are further configured to operate in both a real-time market and a day-ahead market, Page 4 of 7KBR:iar 11/01/19FILED VIA EFS ON NOVEMBER 1, 2019 Attorney Reference Number 23-89986-08wherein the real-time market comprises a market for settling a price for electricity in an imminent time interval, and wherein the day-ahead market comprises a market for settling power supply commitment for the following day” (claim 10) and “The system of claim 1, wherein at least one of the transactive controllers configured to operate in the retail market is further configured to receive a signal indicative of an imbalance or disruption in the system, and, in response thereto, adjust electrical supply or demand of one or more electrical devices associated with the at least one of the transactive controllers” (claim 11). See, e.g., Kalsi, claim 10 (“The system of claim 1, wherein the one or more transactive controllers configured to operate in the wholesale market and the one or more transactive controllers configured to operate in the retail market are further configured to operate in both a real-time market and a day-ahead market, wherein the real-time market comprises a market for settling a price for electricity in an imminent time interval, and wherein the day-ahead market comprises a market for settling power supply commitment for the following day”); claim 11 (“The system of claim 1, wherein at least one of the transactive controllers configured to operate in the retail market is further configured to receive a signal indicative of an imbalance or disruption in the system, and, in response thereto, adjust electrical supply or demand of one or more electrical devices associated with the at least one of the transactive controllers.”).
As to claim 19, Kalsi also discloses the limitations of “The method of claim 18, wherein the implementing the control strategy comprises adjusting electrical use or supply of the one or more electrical devices controlled by the controller”. See, e.g., Kalsi, claim 19 (“The method of claim 18, wherein the implementing the control strategy comprises adjusting electrical use or supply of the one or more electrical devices controlled by the controller.”).
As to claim 20, Kalsi also discloses the limitations of “The method of claim 18, wherein the receiving and the implementing occur independent and autonomously of the real-time market”. See, e.g., Kalsi, claim 20 (“The method of claim 18, wherein the receiving and the implementing occur independent and autonomously of the real-time market.”).
As to claim 21, Kalsi also discloses the limitations of “The method of claim 18, wherein the controller is a device-level controller for controlling one or more distributed smart grid assets”. See, e.g., Kalsi, claim 21 (“The method of claim 18, wherein the controller is a device-level controller for controlling one or more distributed smart grid assets.”).
As to claims 22 & 25, Kalsi also discloses the limitations of “The method of claim 18, wherein the control strategy is based at least in part on a setpoint dispatched from a controller associated with a feeder with which the electrical device is connected” (claim 22) and “The method of claim 24, wherein the control strategy for the system disruption comprises one of shutting off the electrical device, reducing an electricity consumption rate of the electrical device, or increasing an electrical supply from the electrical device” (claim 25). See, e.g., Kalsi, claim 22 (“The method of claim 18, wherein the control strategy is based at least in part on a setpoint dispatched from a controller associated with a feeder with which the electrical device is connected”); claim 25 (“The method of claim 24, wherein the control strategy for the system disruption comprises one of shutting off the electrical device, reducing an electricity consumption rate of the electrical device, or increasing an electrical supply from the electrical device.”).
As to claim 23, Kalsi also discloses the limitations of “The method of claim 18, wherein the one or more signals indicating the imbalance comprise one or more of a frequency of the power system, voltage of the power system, or a broadcast imbalance signal”. See, e.g., Kalsi, claim 23 (“The method of claim 18, wherein the one or more signals indicating the imbalance comprise one or more of a frequency of the power system, voltage of the power system, or a broadcast imbalance signal.”).
As to claim 24, Kalsi also discloses the limitations of “The method of claim 18, further comprising detecting a disruption in the system. and automatically implementing a control strategy for a system disruption until the disruption ends”. See, e.g., Kalsi, claim 24 (“The method of claim 18, further comprising detecting a disruption in the system, and automatically implementing a control strategy for a system disruption until the disruption ends.”).
As to claim 26, Kalsi also discloses the limitations of “One or more non-transitory computer-readable media storing computer-readable instructions for causing computer to perform the method of claim 18”. See, e.g., Kalsi, paras. [0021], [0033], [0044] (disclosing “computer-readable media”).
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Kalsi et al., U.S. Pat. Pub. 2014/0188689 A1 – for disclosing nearly identical subject matter (Abstract).
Kalsi et al., CA 2838453 A1 – also for disclosing nearly identical subject matter (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
May 7, 2022
                                                                               /CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2022